DETAILED ACTION

This office action is responsive to communication(s) filed on 4/8/2021.
 	Claim 19 is canceled by Examiner’s Amendment (see below).
Claims 1-18 and 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 4/8/2021 has been considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Castellano on 5/24/2022.

The application has been amended as follows: 
Claim 19 is canceled.
Claim 16 is amended to read as:
16. A memory device comprising: 
a memory cell array having a plurality of memory cells in which a plurality of word lines and a plurality of bit lines intersect; 
a row decoder configured to select one of the plurality of word lines in response to a row address; 
a bit line detection amplifier circuit configured to detect and amplify data from memory cells connected to selected bit lines, among the plurality of bit lines, during a read operation; 
a column decoder configured to select the selected bit lines, among the plurality of bit lines, in response to a column address; 
a data input/output device configured to receive data from the bit line detection amplifier circuit during the read operation, and to output the received data to an external device in response to a data strobe signal synchronized with an internal clock; 
a delay locked loop circuit configured to receive a reference clock and to generate the internal clock; and 
a window detection circuit configured to generate a monitor detection signal corresponding to clock skew between the reference clock and a feedback clock, wherein the window detection circuit is activated in response to an internal voltage stabilization signal.

!!!!!!!!!!!!!!!!!! End of Amendments !!!!!!!!!!!!!!!!!!!



Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device comprising: a first delay line configured to delay a reference clock according to a first code value to output a first delayed clock; a second delay line configured to delay the first delayed clock according to a second code value to output a second delayed clock; a first delay line controller configured to generate the first code value according to a first phase difference value or to generate the first code value according to a second phase difference value; a second delay line controller configured to generate the second code value according to the second phase difference value; a de-multiplexer configured to output the second phase difference value to one of the first delay line controller and the second delay line controller, in response to a monitor detection signal corresponding to clock skew between the reference clock and a feedback clock; a first phase detector configured to detect the first phase difference value between the reference clock and the feedback clock; a second phase detector configured to detect the second phase difference value between the reference clock and the feedback clock; a clock path configured to receive the second delayed clock and configured to generate an internal clock; an output buffer configured to synchronize with the internal clock to output a data strobe signal; a clock path replica configured to delay the second delayed clock by a delay amount equal to a delay amount of the clock path; and an output buffer replica configured to delay a clock output from the clock path replica by a delay amount equal to a delay amount of the output buffer, to generate the feedback clock.
Regarding claims 2-10, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Jeon et al. (US 10,530,371) discloses similar teachings but fails to disclose the limitations recited above. Jeon thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 11, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a clock locking method of a memory device, comprising: performing an initial locking operation in a delay locked loop circuit before an internal voltage is stabilized; monitoring clock skew between a reference clock and a feedback clock using a window detection circuit after the internal voltage is stabilized; and performing a re-locking operation in the delay locked loop circuit using a dynamic delay control corresponding to the clock skew.
Regarding claims 12-15, they are allowable at least because they are dependent on independent claim 11.
The closest prior art, Jeon et al. (US 10,530,371) discloses similar teachings but fails to disclose the limitations recited above. Jeon thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device , as amended.
Regarding claims 17-18 and 20, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Jeon et al. (US 10,530,371) discloses similar teachings but fails to disclose the limitations recited above. Jeon thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Choi (US 7236028) discloses a similar device/method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827